Citation Nr: 0738511	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to death 
benefits as a surviving spouse including death pension.

2.  Entitlement to death benefits as a surviving spouse 
including death pension.



ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from February 1945 to 
July 1946.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2004 decision by the 
St. Petersburg Regional Office ("RO") of the Department of 
Veterans Affairs ("VA") that found no new and material 
evidence had been presented to reopen the appellant's claim 
for entitlement to death benefits as a surviving spouse 
including death pension and DIC which had been previously 
denied in August 1999, April 1997, January 1986 and April 
1976. 

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. § 
7107 and 38 C.F.R. § 20.900(c) (2007).

The claim of entitlement to death benefits, including pension 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence submitted since the last final decision in 
August 1999 denying the appellant's claim for entitlement to 
death benefits as a surviving spouse, is not cumulative and 
redundant and, when viewed in the context of the entire 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.

2.  The veteran and the appellant were married in July 1940.

3.  Lay statements in the record indicate that the veteran 
left the marital home two years before he died.

4.  The veteran died in 1967.

5.  The evidence reveals that the separation between the 
appellant and the veteran was procured by the veteran, 
without the fault of the appellant.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the appellant's claim for recognition as a surviving spouse 
for entitlement to death benefits.  38 U.S.C.A. §7105 (West 
2002); 38 C.F.R. § 20.302(a) (2007).

2.  The appellant is entitled to recognition as the veteran's 
surviving spouse for the purposes of Department of Veterans 
Affairs death benefits.  38 U.S.C.A. §§ 101, 103, 1304, 1310 
(West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
("VCAA"), the United States Department of Veterans Affairs 
("VA") has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Reopening of the Claim

The Board notes that the standard for new and material 
evidence has been amended since the last time the appellant 
filed to reopen her claim.  See 38 C.F.R. § 3.156(a) (2007).  
The amendment applies to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received in November 2003, the 
new law was in effect when the claim was filed and is 
applicable.  

As a general rule, once a claim has been disallowed, the 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Hickson v. West, 12 Vet. App. 247 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007); see 
also 66 F.R. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  In this case, new and 
material evidence would be evidence supporting the 
appellant's assertions that the requirements for continuous 
cohabitation were met under 38 C.F.R. § 3.1(j) (2007).

The evidence submitted by the appellant in December 2004 and 
July 2005 demonstrate that her husband left the marriage and 
that he did not want to reconcile.  This evidence also 
indicates she bore a child by another man after she and her 
husband separated.  She related that her husband did not 
intend to attempt to repair the marriage.  The appellant 
stayed married to the veteran and was married to him at the 
time of his death.  These statements show that the separation 
was procured by the veteran and that she was not at fault in 
the veteran procuring the separation.

The appellant has submitted new and material evidence since 
August 1999 and her claim is reopened.  38 C.F.R. § 3.156(a) 
(2007).

Merits of the Claim

VA death benefits may be paid to a surviving spouse of a 
veteran. 38 U.S.C.A. § 1102 (West 2002); 38 C.F.R. § 3.54 
(2007).

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse, and (3) who has 
not remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A § 
101(3) (West 2002); 38 C.F.R. § 3.50 (2007).

The requirement that there must be "continuous 
cohabitation" from the date of marriage to the date of death 
of the veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a) (2007).

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b) (2007).

In other words, the appellant may not be considered the 
surviving spouse of the veteran for VA purposes unless she 
establishes that their initial separation was due to the 
misconduct of, or procured by, the veteran without fault on 
her part.  38 U.S.C.A § 101(3); 38 C.F.R. § 3.50 (2007).  She 
may also show that the separation was by mutual consent, 
without an intention to desert. 38 C.F.R. § 3.53.

A recent Federal Circuit opinion attempted to clarify the 
burden of proof for the continuous cohabitation requirement 
for an appellant trying to be accorded surviving spouse 
status under 38 U.S.C. § 101(3) and 38 C.F.R. § 3.53(b) 
following a marital separation.  Alpough v. Nicholson, No. 
06-7304 (Fed. Cir. June 18, 2007).    

In Alpough, Federal Circuit held that under 38 U.S.C. § 101, 
a spouse can qualify as a surviving spouse if a separation 
was procured by the veteran even if there was no misconduct 
by the veteran.  Alpough, No. 06-7304.  In establishing 
whether a separation was "procured by" the veteran, the 
Court determined that the analysis must focus upon whether 
the reason for separation showed an intent on the part of the 
surviving spouse to desert the veteran.  The veteran and his 
spouse in Alpough separated because the veteran stated he 
could "not get along with his wife." The couple did not 
divorce before the veteran died.  In that case, the Court 
found that mutually agreed separation does not constitute 
desertion, and does not break the continuity of cohabitation. 

In this case, the appellant submitted statements and several 
lay statements alleging the veteran separated from the 
appellant but never divorced her.  In fact, she stated they 
had no intention of divorcing.  In following the analysis 
developed by the Court in Alpough, to determine whether a 
separation was procured by the veteran, even if there was no 
misconduct by the veteran, the Board must focus upon whether 
the reason for separation showed an intent on the part of the 
surviving spouse to desert the veteran.  In this case, the 
Board finds there is no evidence of record that the appellant 
intended to desert the veteran and thus procured their 
separation.  The evidence shows that the veteran procured the 
separation and there is no evidence that the appellant was at 
fault in the veteran procuring the separation.  

As noted above, the veteran procured the separation without 
the fault of the appellant.  The evidence indicates that the 
appellant was not divorced from the veteran prior to his 
death.  The Board also notes that the appellant has not 
remarried.  These facts establish that the appellant is the 
veteran's surviving spouse.  See 38 C.F.R. § 3.350.

Accordingly, the appellant's claim for recognition as the 
veteran's surviving spouse is granted.


ORDER

New and material evidence has been received to reopen a claim 
for recognition as the surviving spouse for entitlement to 
death benefits, as such the claim is reopened.

The appellant claim for entitlement to recognition as the 
veteran's surviving spouse for the purposes of Department of 
Veterans Affairs death benefits is granted.


REMAND

Since the Board has determined above that the appellant is 
entitled to recognition as the surviving spouse of the 
veteran, the agency of original jurisdiction (AOJ) must 
adjudicate the underlying claim for VA survivor death 
benefits.  To avoid any prejudice to the appellant, the Board 
finds that it should not adjudicate this case in the first 
instance.

Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate the appellant's 
claim for death benefits, including death 
pension benefits on the merits.  If the 
determination is adverse to the 
appellant, she and her representative, if 
any, should be given an opportunity to 
appeal the adverse determination.  

Thereafter, the case should be returned to the Board only if 
the appellate files an appeal of any adverse determination.  
The veteran need take no action until she is notified.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


